PRUCO LIFE INSURANCE COMPANY PRUCO LIFE FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY PRUCO LIFE OF NEW JERSEY FLEXIBLE PREMIUM VARIABLE ANNUITY ACCOUNT PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION VARIABLE ACCOUNT B Supplement dated December 30, 2015 to Prospectuses dated April 30, 2015 This supplement should be read and retained with the prospectus for your Annuity. This supplement is intended to update certain information in the Prospectus for the variable annuity you own, and is not intended to be a prospectus or offer for any other variable annuity listed here that you do not own. If you would like another copy of the current prospectus, please call us at 1-888-PRU-2888. This supplement describes a new portfolio of the Advanced Series Trust (“AST”). New AST Portfolio AST Bond Portfolio 2027. Effective on or about January 4, 2016, a variable investment option that invests in this Portfolio will be added to your Annuity.Please note, however, that the investment option is not available for the allocation of Purchase Payments or for transfers – either incoming or outgoing.This Portfolio is available only with certain optional living benefits. The inside front cover of the prospectus is hereby amended to include the name of this new Portfolio. In conjunction with the changes described above, we have revised the table in the Prospectus entitled “Underlying Mutual Fund Portfolio Annual Expenses” in “Summary of Contract Fees and Charges”. Underlying Portfolio Management Fees Other Expenses Distribution (12b-1) Fees Dividend Expense on Short Sales Broker Fees and Expenses on Short Sales Acquired Portfolio Fees & Expenses Total Annual Portfolio Operating Expenses Fee Waiver or Expense Reimbursement Net Annual Fund Operating Expenses AST Bond Portfolio 2027 0.48% 0.08% 0.25% 0.00% 0.00% 0.00% 0.81%1 0.00% 0.81% 1The Portfolio will commence operations on or about January 4, 2016. Estimate based in part on assumed average daily net assets of $200 million for the Portfolio for the fiscal period ending December 31, 2016. In the section titled, “Investment Options,” we add the following summary description for the Portfolio described above to the Investment Objectives/Policies table as follows: STYLE/ TYPE INVESTMENT OBJECTIVES/POLICIES PORTFOLIO ADVISOR/ SUBADVISOR(S) FIXED INCOME AST Bond Portfolio 2027 : Seeks the highest total return for a specific period of time, consistent with the preservation of capital and liquidity needs.Total return is comprised of current income and capital appreciation. PGIM, Inc. (formerly Prudential Investment Management, Inc.) GENPRODSUP5
